UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10SB General Form for Registration of Securities of Small Business Issuers under Section 12(b) or (g) of the Securities Exchange Act of 1934 Expedite 1, Inc. (Exact Name of Small Business Issuer in its Charter) Delaware (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) 4400 Route 9 South #1000 Freehold, New Jersey 07728 (Address of Registrant's Principal Executive Offices) (Zip Code) 732 303 7347 (Name, Address and Telephone Issuer's telephone number) Securities to be Registered Under Section 12(b) of the Act: None Securities to be Registered Under Section 12(g) of the Act: Common Stock $.001 Par Value (Title of Class) PART I ITEM 1. BUSINESS. Expedite 1, Inc. was incorporated on September 27, 2007 under the laws of the State of Delaware to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions. We have been in the developmental stage since inception and has no operations to date other than issuing shares to our original shareholder. We will attempt to locate and negotiate with a business entity for the combination of that target company with us. The combination will normally take the form of a merger, stock- for-stock exchange or stock-for-assets exchange. In most instances the target company will wish to structure the business combination to be within the definition of a tax-free reorganization under Section 351 or Section 368 of the Internal Revenue Code of 1986, as amended. No assurances can be given that we will be successful in locating or negotiating with any target company. We have been formed to provide a method for a foreign or domestic private company to become a reporting ("public") company whose securities are qualified for trading in the United States secondary market. PERCEIVED BENEFITS There are certain perceived benefits to being a reporting company with a class of publicly-traded securities. These are commonly thought to include the following: *the ability to use registered securities to make acquisitions of assets or businesses; *increased visibility in the financial community; *the facilitation of borrowing from financial institutions; *improved trading efficiency; *shareholder liquidity; *greater ease in subsequently raising capital; *compensation of key employees through stock options for which there may be a market valuation; *enhanced corporate image; *a presence in the United States capital market. POTENTIAL TARGET COMPANIES A business entity, if any, which may be interested in a business combination with us may include the following: *a company for which a primary purpose of becoming public is the use of its securities for the acquisition of assets or businesses; *a company which is unable to find an underwriter of its securities or is unable to find an underwriter of securities on terms acceptable toit; *a company which wishes to become public with less dilution of its common stock than would occur upon an underwriting; *a company which believes that it will be able to obtain investment capital on more favorable terms after it has become public; *a foreign company which may wish an initial entry into the United States securities market; *a special situation company, such as a company seeking a public market to satisfy redemption requirements under a qualified Employee Stock Option Plan; *a company seeking one or more of the other perceived benefits of becoming a public company. 1 A business combination with a target company will normally involve the transfer to the target company of the majority of the issued and outstanding common stock of the Company, and the substitution by the target company of its own management and board of directors. No assurances can be given that we will be able to enter into a business combination, as to the terms of a business combination, or as to the nature of the target company. We are voluntarily filing this Registration Statement with the Securities and Exchange Commission and is under no obligation to do so under the Securities Exchange Act of 1934. RISK FACTORS Our business is subject to numerous risk factors, including the following: NO OPERATING HISTORY OR REVENUE AND MINIMAL ASSETS. We have had no operating history nor any revenues or earnings from operations.
